DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II Invention, claims 12-20, and newly added claims 21-31, in the reply filed on January 12, 2022, is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (U.S. Pub. 2019/0371898).
Regarding claims 12 and 17-19, Huang [Figs.4-14] discloses a method comprising:
depositing a contact etch stop layer (CESL) [296] over a source/drain region [292];
depositing an inter-layer dielectric (ILD) [297] layer over the CESL;
etching an opening [232] in the ILD layer;

widening a lower portion of the opening with a second etching process [234] to form an undercut between the ILD layer [297] and the source/drain region [292], the second etching process being isotropic [Para.42] [Figs.6,11; 8,13];
forming a silicide [214,248] in the opening and the undercut, the silicide contacting the source/drain region; and
forming a source/drain contact [236,246] in the opening and the undercut, the source/drain contact contacting the silicide [Figs.7,12,14]; 

wherein the undercut exposes a sidewall of the CESL [296] after the widening the lower portion of the opening [Fig.6];

wherein after forming the source/drain contact [236] and the silicide [214], the sidewall of the CESL contacts each of the source/drain contact and the silicide [Fig.7];

wherein after forming the source/drain contact and the silicide, a portion of the undercut remains between the sidewall of the CESL and each of the source/drain contact and the silicide [Figs.12,14].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Pub. 2019/0371898).
Regarding claim 20, Huang discloses wherein the CESL [296] is formed of silicon nitride, the ILD layer [297] is formed of silicon oxide [Para.26], the first etching process is a dry etch performed using fluoromethane [Para.40], and the second etching process is a wet etch, wherein the second etching process is performed for a duration in a range of 2 seconds to 10 seconds [Para.51].  Huang fails to explicitly disclose the wet etch is performed using phosphoric acid at a temperature in a range of 25 °C to 100 °C.  However, different wet etch chemistry and parameters are obvious and well-known in semiconductor manufacturing and it would have been obvious to perform the wet etch using phosphoric acid at a temperature in a range of 25 °C to 100 °C, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (U.S. Pub. 2019/0097051) in view of Wang (U.S. Pub. 2015/0303118).
Regarding claim 27, Tsai [Figs.2A-E] discloses a method comprising:
depositing a contact etch stop layer (CESL) [126] having a first portion on an upper surface of a source/drain region [124] and having a second portion on a lower surface of the source/drain region [Fig.2A];
removing the first portion of the CESL [126] with an etching process to expose the upper surface of the source/drain region;

after the etching process, forming a silicide [216] on the upper surface of the source/drain region [124] and on the lower surface of the source/drain region [Fig.2E].
Tsai fails to explicitly disclose wherein 
removing the first portion of the CESL with an anisotropic etching process;
removing the second portion of the CESL with an isotropic etching process; and
after the anisotropic etching process and after the isotropic etching process, forming a silicide.
However, Wang [Figs.20-25] discloses and makes obvious a method comprising
removing the first portion of the CESL [154] with an anisotropic etching process [Para.40];
removing the second portion of the CESL [152] with an isotropic etching process [Para.40] [Fig.21]; and
after the anisotropic etching process and after the isotropic etching process, forming a silicide [220].
It would have been obvious to provide the etching process as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 29-31, Wang discloses wherein the CESL [154] is formed of silicon nitride [Para.33], the anisotropic etching process is a dry etch, and the isotropic etching process is a wet etch performed using phosphoric acid [Para.40].  Tsai and Wang fail to explicitly disclose

wherein the wet etch is performed for a duration in a range of 10 seconds to 30 seconds, and at a temperature in a range of 100 °C to 180 °C;
wherein the wet etch is performed for a duration in a range of 2 seconds to 10 seconds, and at a temperature in a range of 25 °C to 100 °C. 
However, different etch chemistry and parameters are obvious and well-known in semiconductor manufacturing and it would have been obvious to perform the etching process as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
depositing a contact etch stop layer (CESL) on a source/drain region;
depositing an inter-layer dielectric (ILD) layer on the CESL; 
etching the ILD layer to form an opening through the ILD layer;
etching the CESL with a first etching process to extend the opening through the CESL;
etching the CESL with a second etching process to form an undercut between the ILD layer and the source/drain region, the second etching process different from the first etching process;
forming a silicide in the undercut and the opening, the silicide formed on the source/drain region; and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 13-16 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
forming a gate spacer adjacent to the source/drain region,
wherein the undercut exposes a sidewall of the gate spacer after the widening the lower portion of the opening;

and 

further comprising:
depositing an inter-layer dielectric (ILD) layer on the CESL,
wherein removing the second portion of the CESL forms a first undercut and a second undercut, first undercut between the ILD layer and the upper surface of the source/drain region, the second undercut between the ILD layer and the lower surface of the source/drain region. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822